Case 1:01-cv-01357-RCL Document 685 Filed 03/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JOHN DOE I, et al.,
Plaintiffs, Civ. No. 01-1357 (RCL/AK)
Vv.

EXXON MOBIL CORPORATION, et al.,

Defendants.

ee i i

 

PROPOSED SCHEDULING ORDER
4

Upon consideration of the Plaintiffs’ Motion for Modification of the Pretrial Schedule, IT
IS HEREBY ORDERED that the pretrial schedule is modified as follows:

l. Close of fact discovery: October 30, 2020.

2. Plaintiffs’ expert reports: Forty-five days after close of fact discovery

3. Defendants’ expert reports: Forty-five days after Plaintiffs’ expert reports

4. Plaintiffs’ expert rebuttal reports: Twenty-five days after Defendants’ expert
reports |

5. Close of all discovery: Twenty-five days after Defendants’ expert reports

6. Motion for Summary Judgment: Forty-five days after close of all discovery

7. Opposition to Motion for Summary Judgment: Forty-five days after Motion for

Summary Judgment
8. Reply to Motion for Summary Judgment: Thirty days after Opposition to Motion

for Summary Judgment
Case 1:01-cv-01357-RCL Document 685 Filed 03/27/20 Page 2 of 2

9. Pretrial Conference: To be set by the Court following the resolution of
Defendants’ Motion for Summary Judgment
10. Trial: To be set by the Court following the resolution of Defendants’ Motion for

Summary Judgment
SO ORDRED,

DATED: maeck 2, 2020

“Cages Ce Fanti

HON. ROYCE C. LAMBERTH
United States District Judge
